DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 4-7 are allowed.
The present invention is directed to a pixel compensation method of generating a source voltage signal; generating a sensing data according a light-emitting brightness of the sub-pixel; determine a compensation value of the sub-pixel; and generating a brightness curve of the sub-pixel according formulas. The claimed invention (claim 4 as representative of the independent claims) recites:
A pixel compensation method, comprising: 
generating, according to grayscale data and a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel; 
generating a sensing value according to the light-emitting brightness of the sub-pixel; and 
determining a compensation value of the sub-pixel in a next detection period, according to the grayscale data, the compensation value, and the sensing value of the sub-pixel in the current detection period, 
2wherein the determining the compensation value of the sub-pixel in the next detection period, according to the grayscale data, the compensation value, and the sensing value of the sub-pixel in the current detection period comprises: 

determining a compensation offset value change amount and a compensation gain value of the sub-pixel in the next detection period, according to the brightness curve of the sub-pixel and an ideal brightness curve of the sub-pixel; and determining the compensation value of the sub-pixel in the next detection period, according to the compensation offset value change amount and the compensation gain value of the sub-pixel in the next detection period and the compensation value in the current detection period, and 
wherein the determining the brightness curve of the sub-pixel, according to the plurality of grayscale data, the plurality of sensing values corresponding to the plurality of grayscale data, and the compensation offset value of the sub-pixel in the current detection period comprises: 
according to first gray scale data and second gray scale data, a first brightness sensing value and a second brightness sensing value respectively corresponding to the first gray scale data and the second gray scale data, and the compensation offset value of the sub-pixel in the current detection period, determining the brightness curve of the sub-pixel according to following formulas: 
S1 = K2*(V1+Vth-Vth1)2 = K2*(V1-∆Vth)2 ≈ K2*(V12-2*V1*-∆Vth)
S2 = K2*(V2+Vth-Vth1)2 = K2*(V2-∆Vth)2 ≈ K2*(V22-2*V1*-∆Vth)

∆Vth represents the compensation offset value change amount, ∆Vth = Vth1-Vth, and Vth1 represents a turn-on voltage value of the sub-pixel.

The claimed material as disclosed is detailed and specific. The prior art teach a pixel compensation method for compensation a brightness of a sub-pixel and determining a brightness curve of the sub-pixel as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-5, 10-13 and Figure 1-9. Applicant has argued these limitations on pages 1-2, of Applicant’s Remarks filed on February 22, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 2, 4-7 are allowable over the prior arts of record.

Claims 8-10 are allowed.
The present invention is directed to a pixel compensation device equipped with an algorithm compensation circuit configured to generate a source voltage signal to control light-emitting brightness of a sub-pixel; a coefficient calculation circuit configured to determine a compensation value of the sub-pixel and determine a brightness curve of the sub-pixel according formulas. The claimed invention (claim 8 as representative of the independent claims) recites:
A pixel compensation device, comprising: 
5an algorithm compensation circuit, configured to generate, according to grayscale data and a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel; and 
a coefficient calculation circuit, configured to be determine a compensation value of the sub-pixel in a next detection period, according to the grayscale data and the compensation value of the sub-pixel in the current detection period and a sensing value generated according to the light-emitting brightness provided by the sub-pixel which is driven by the source voltage signal, 
wherein the coefficient calculation circuit is further configured to determine a brightness curve of the sub-pixel, according to a plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces of grayscale data, and a compensation offset value of the sub-pixel in the current detection period; 

determine the compensation value of the sub-pixel in the next detection period, according to the compensation offset value change amount and the compensation gain value of the sub-pixel in the next detection period and the compensation value in the current detection period, and 
wherein the determining the brightness curve of the sub-pixel, according to the plurality of grayscale data, the plurality of sensing values corresponding to the plurality of grayscale data, and the compensation offset value of the sub-pixel in the current detection period comprises: 
according to first gray scale data and second gray scale data, a first brightness sensing value and a second brightness sensing value respectively corresponding to the first gray scale data and the second gray scale data, and 6the compensation offset value of the sub-pixel in the current detection period, determining the brightness curve of the sub-pixel according to following formulas:  
S1 = K2*(V1+Vth-Vth1)2 = K2*(V1-∆Vth)2 ≈ K2*(V12-2*V1*-∆Vth)
S2 = K2*(V2+Vth-Vth1)2 = K2*(V2-∆Vth)2 ≈ K2*(V22-2*V1*-∆Vth)
3where V1 represents the first grayscale data, V2 represents the second grayscale data, S1 represents the first brightness sensing value, S2 represents the second brightness sensing value, K2 represents the compensation gain value, Vth represents the compensation offset value, ∆Vth represents the compensation offset ∆Vth = Vth1-Vth, and Vth1 represents a turn-on voltage value of the sub-pixel.

The claimed material as disclosed is detailed and specific. The prior art teach a pixel compensation device for compensation a brightness of a sub-pixel and determining a brightness curve of the sub-pixel as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-5, 10-13 and Figure 1-9. Applicant has argued these limitations on pages 1-2, of Applicant’s Remarks filed on February 22, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 8-10 are allowable over the prior arts of record.

Claims 16-17, 19-24 are allowed.
The present invention is directed to a pixel compensation device equipped with a processor, and a memory configured to store instruction which executed by the 
A pixel compensation device, comprising: 
a processor; and 
a memory configured to store instructions which, when executed by the processor, cause the processor to perform following operations: 
generating, according to grayscale data and a compensation value of a sub-pixel in a current detection period, a source voltage signal to control light-emitting brightness of the sub-pixel; and 
determining a compensation value of the sub-pixel in a next detection period, according to the grayscale data and the compensation value of the sub-pixel in the current detection period and a sensing value generated according to the light-emitting brightness provided by the sub-pixel which is driven by the source voltage signal, 
wherein the determining the compensation value of the sub-pixel in the next detection period, according to the grayscale data and the compensation value of the sub-pixel in the current detection period, and the sensing value generated according to the light-emitting brightness provided by the sub-pixel which is driven by the source voltage signal comprises: 
determining a brightness curve of the sub-pixel, according to  plurality of pieces of grayscale data, a plurality of sensing values corresponding to the plurality of pieces 
9determining a compensation offset value change amount and a compensation gain value of the sub-pixel in the next detection period, according to the brightness curve of the sub-pixel and an ideal brightness curve of the sub-pixel; and 
determining the compensation value of the sub-pixel in the next detection period, according to the compensation offset value change amount and the compensation gain value of the sub-pixel in the next detection period and the compensation value in the current detection period, and
wherein the determining the brightness curve of the sub-pixel, according to the plurality of pieces of grayscale data, the plurality of sensing values corresponding to the plurality of pieces of grayscale data, and the compensation offset value of the sub-pixel in the current detection period comprises: 
according to first gray scale data and second gray scale data, a first brightness sensing value and a second brightness sensing value respectively corresponding to the first gray scale data and the second gray scale data, and the compensation offset value of the sub-pixel in the current detection period, determining the brightness curve of the sub-pixel according to following formulas:   
S1 = K2*(V1+Vth-Vth1)2 = K2*(V1-∆Vth)2 ≈ K2*(V12-2*V1*-∆Vth)
S2 = K2*(V2+Vth-Vth1)2 = K2*(V2-∆Vth)2 ≈ K2*(V22-2*V1*-∆Vth)
where V1 represents the first grayscale data, V2 represents the second grayscale data, S1 represents the first brightness sensing value, S2 represents the second brightness sensing value, K2 represents the compensation gain value, Vth ∆Vth represents the compensation offset value change amount, ∆Vth = Vth1-Vth, and Vth1 represents a turn-on voltage value of the sub-pixel.  

The claimed material as disclosed is detailed and specific. The prior art teach a pixel compensation device comprises a processor and a memory for storing instructions which is executed by the processor to generate compensation a brightness of a sub-pixel and determine a brightness curve of the sub-pixel as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 2-5, 10-13 and Figure 1-9. Applicant has argued these limitations on pages 1-2, of Applicant’s Remarks filed on February 22, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 16-17, 19-24 are allowable over the prior arts of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BIAN et al (CN 107610143 B) teach an image processing method, image processing apparatus, image processing system and a display device, comprising: receiving a signal of the image to be displayed according to a pixel position established in advance, displaying a corrected data and edge correction data of the correction data table, correction processing is performed for each pixel to be gray scale display in the image according to the grey scale of each pixel after correction processing for display, therefore, the image processing method can realize the edge of any shape correction process of the display panel, has higher flexibility; besides, the correction data table contains the display correction data and the edge correction data of each pixel, so it can effectively reduce the logical resource occupied in the image processing system, and, at the same time, correcting the display effect, further correcting the edge effect of each pixel, and effectively improves the display effect of the display.
XU et al (CN 110473502 A) teach a control method, device and terminal device of screen brightness. screen brightness control method of the invention comprises the 
KIM et al (US 20190206299 A1) teach a tiled display and an optical compensation method thereof. The tiled display includes a color coordinate compensation circuit configured to convert color coordinates of pure color data to be displayed in display panels into target color coordinates having a color gamut smaller than a color gamut defined in color coordinates of each of display panels, and convert the pure color data into a data combination of two or more different colors.
KANG (CN 108320716 A) teaches a display panel driving method and device, the method comprises: the sub-pixel of the display panel is divided into a plurality of sub-pixel groups, and each comprising a same number of each colour sub-pixel in said sub-pixel group; for each of said sub-pixel group, respectively adjusting the γ value curve of the brightness of each colour sub-pixel varies with drive voltage for each of said sub-pixel group, according to the colour characteristic of the sub-pixel group again to adjust the adjusted value. method and device for driving the display panel by block processing can be considered corner and quality side-view, also can be considered the 
JUNG et al (US 2018/0182303 A1) teach an electroluminescent display and a method of driving the same are disclosed. The electroluminescent display includes a display panel including a plurality of pixels electrically connected to a plurality of data lines and a plurality of gate lines. Each pixel includes a driving element adjusting a current of a light emitting element depending on a gate-to-source voltage, and a switching element supplying a second voltage to the driving element in response to a gate-on voltage of an emission control signal. The switching element is turned off in response to a gate-off voltage of the emission control signal during a real-time compensation time. A source voltage of the driving element is changed during the real-time compensation time.
AN et al (US 2018/0151124 A1) teach a display device comprises a display panel and a timing controller. The timing controller supplies gate timing signals to a gate driver as a sequence of clock pulses that sequentially select different ones of the display lines for receiving the data signals during the vertical active periods and for receiving a sensing signal during the vertical blanking intervals. The clock pulses have a first timing during the vertical active periods and the clock pulses have a second timing during the vertical blanking intervals in which the second timing is different than the first timing.
AN et al (US 2018/0137819 A1) teach a driver integrated circuit for external compensation and a display device including the same are disclosed. The driver integrated circuit includes a sensing unit including a plurality of sensing switches, that is 
WOO et al (US 2017/0154573 A1) teach an organic light-emitting display can include a display panel including sensing lines connected to pixels; a current integrator configured to receive current from a pixel through a sensing line connected to a first input terminal, receive a reference voltage through a reference voltage line connected to a second input terminal, and swap a path through which the current applied through the first input terminal flows and a path through which the reference voltage applied through the second input terminal is supplied; a sampling part including a first sample and hold circuit for sampling a first output voltage of the current integrator and a second sample and hold circuit for sampling a second output voltage of the current integrator, subsequent to the first output voltage, which outputs the first and second output voltages sampled by the first and second sample and hold circuits simultaneously through a single output channel.
BIAN et al (CN 106782306 A) teach a brightness adjusting method of OLED display panel and brightness adjusting system. the brightness regulating method comprises the following steps: obtaining each sub pixel of the OLED display panel of an actual display brightness at the actual input voltage, and calculating the actual input 
Chaji (US 2016/0307498 A1) teaches a method of compensating for efficiency degradation of an OLED in an array-based semiconductor device having arrays of pixels that include OLEDs, including determining for a plurality of operating conditions interdependency curves relating changes in an electrical operating parameter of said OLEDs and the efficiency degradation of said OLEDs, the plurality of operating conditions can include temperature or initial device characteristics as well as stress conditions to more completely determine interdependency curves for a wide variety of OLEDs. In some cases interdependency curves are updated remotely after fabrication of the array-based device. Some embodiments utilize degradation-time curves and methods which do not require storage of stress history.
Chaji et al (US 2016/0027382 A1) teach a voltage-programmed display system allows measurement of effects on pixels in a panel that includes both active pixels and 
SHIM et al (US 2015/0187276 A1) teach an organic light emitting display device includes a display panel having a plurality of pixels, each pixel connected to a data line, a gate line group and a reference line, each pixel further including: an organic light emitting device; a driving transistor controlling a current flowing in the organic light emitting device and including first and second gate electrodes overlapped with each other, with a semiconductor layer provided therebetween; a first switching transistor selectively supplying a data voltage supplied to the data line to a first node connected to the first gate electrode; a second switching transistor selectively supplying a sensing voltage to the second gate electrode; a third switching transistor selectively connecting a second node connected to a source electrode of the driving transistor to the first node; a fourth switching transistor selectively connecting the reference line to the second node; a first capacitor connected between the second gate electrode and the second node, the first capacitor storing a threshold voltage of the driving transistor; and a second capacitor connected between the first and second nodes, the second capacitor storing a difference voltage of the first and second nodes.

Chaji et al (US 2015/0103106 A1) teach a system for equalizing the pixels in an array of pixels that include semiconductor devices that age differently under different ambient and stress conditions. The system extracts at least one pixel parameter from the array; creates a stress pattern for the array, based on the extracted pixel parameter; stresses the pixels in accordance with the stress pattern; extracts the pixel parameter from the stressed pixels; determines whether the pixel parameter extracted from the stressed pixels is within a preselected range and, when the answer is negative, creates a second stress pattern for the array, based on the pixel parameter extracted from the stressed pixels, stresses the pixels in accordance with the second stress pattern, extracts the pixel parameter from the stressed pixels, and determines whether the pixel parameter extracted from the stressed pixels is within the preselected range.
Reddy et al (US 2005/0285822 A1) teach information appliance device and method for operating display associated with information appliance. Information appliance includes display device comprising plurality of active-matrix pixels arranged 
Naugler JR. (US 2005/0225519 A1) teaches a flat panel display having a plurality of pixels, each comprising a light-emitting device configured to emit light in accordance with a current flowing through the light-emitting device, a transistor coupled to the light-emitting device and configured to provide the current through the light-emitting device, the current increasing with a ramp voltage applied to a control terminal of the transistor, and a switching device configured to switch off in response to the luminance of the light-emitting device having reached a specified level, thereby disconnecting the ramp voltage from the transistor and locking the brightness at the specified level. The switching device is further configured to stay off thereby allowing the luminance of the light-emitting device to be kept at the specified level until the pixel is rewritten in a different frame.

Kimura et al (US 6518962 B2) teach a display apparatus is provided with a current driving type light-emitting device and a driving device for controlling a driving current flowing through the light-emitting device for each pixel of the display apparatus. The display apparatus consists of power source units for supplying power for causing a driving current to flow via the driving device to the light-emitting device via a power source wire, and signal wire driving units for supplying a data signal to the driving device via signal wires. In addition, voltage adjusting units adjust a voltage for the power source units or a data signal from the signal wire driving units so that a quantity of a driving current flowing through the light emitting device when a data signal of a predetermined voltage is supplied to the driving device via signal wires or a quantity of emitted light emitted from the light-emitting device comes close to a predetermined reference value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693